Citation Nr: 0116314	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  96-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tendinitis of the right elbow (Major).


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and children


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from September 25, 
1974 to September 30, 1994.

The current appeal arose from an August 1995 rating decision 
by the Department of Veterans' Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fort Harrison, Montana.  

The M&ROC, in pertinent part, granted service connection for 
right elbow tendonitis and assigned a zero percent evaluation 
effective October 1, 1994.  In December 1996, the M&ROC 
increased the evaluation for right elbow bursitis to 10 
percent, effective October 1, 1994.  

In February 1996 the veteran, his spouse and children 
provided oral testimony before a Hearing Officer at the 
M&ROC, a transcript of which has been associated with the 
claims file.

In November 1996 the Hearing Officer granted entitlement to 
an increased (compensable) evaluation of 10 percent for right 
elbow disability recharacterized from bursitis to right elbow 
tendonitis effective from October 1, 1994.  

In April 1998, after adjudicating other issues then pending 
on appeal, the Board of Veterans' Appeals (Board) remanded 
the issue of entitlement to an initial evaluation in excess 
of 10 percent to the M&ROC for further development and 
adjudicative action.

In October 2000 the M&ROC affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim, and all 
available, relevant evidence necessary for the disposition of 
the appeal has been obtained by the M&ROC.

2.  The medical evidence shows that the range of motion of 
the right elbow is normal.

3.  Tendinitis of the right elbow is manifested by functional 
impairment due to pain.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for tendinitis of the right elbow have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§  4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5024-5207 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records in February 1984 show that the 
veteran was seen for pain in his right elbow.  Examination 
conducted in March 1984 showed that his arm was much 
improved.  In August 1987 it was noted on a Physical Profile 
Serial Report that he had right elbow tendonitis.  No use of 
the right arm and no lifting or reaching was also indicated 
in the report.  In August 1989 the radiator of a car exploded 
and he sustained burns to his right forearm.  The diagnosis 
was burn of right arm.   

In March 1990 he was seen with complaints of right elbow 
tendonitis.  
During that time, he was fitted for a tennis elbow strap.  In 
April 1991 he was seen for bilateral epicondylitis.  Soreness 
was local to the common extensor tendon.  He had full range 
of bilateral elbow motion and no pain at the proximal or 
radial head.  He experienced increased soreness with resisted 
wrist extension.  He was diagnosed with tennis elbow 
bilaterally.  His discharge examination was negative for 
complaints of the right elbow.  On service examinations the 
veteran indicated that he was right handed.

The veteran submitted a claim of entitlement to service 
connection for multiple disorders, including disability of 
his right elbow, in October 1994.

Post service VA general medical examination in December 1994 
revealed the veteran had tennis elbow, which he indicated 
recurred off and on depending on how much his arm was used.  
On examination the right elbow was tender over the radial 
head.  It was shown that he had symptomatic radial head 
bursitis.  The diagnosis was tendonitis and bursitis of the 
right elbow.  

At his personal hearing in February 1996, the veteran 
testified that his right elbow disability was constant and 
was initiated with use of his arm.  Hearing Transcript (Tr.), 
p. 5.  During an attack, it had become swollen and turned 
red.  He stated that his motion was limited by pain and he 
could not move his arm without pain.  Overhead and shoulder 
level work increased the pain.  Tr., p. 6.  He stated further 
that he had worked as a mason and carpenter.  Tr., pp. 5-6.  
His symptoms were pain, swelling and numbness of his fingers.  
When his fingers were numb, he was prone to dropping things.  
He said his elbow disability had worsened in the last six 
months.  Tr., p. 7.  The veteran's daughter testified that he 
dropped things very often.  Tr., p.  7.  

A March 1996 VA orthopedic examination of the upper 
extremities shows the veteran reported pain and numbing of 
his fingers.  He had full, normal range of motion of the 
shoulder, wrist and all finger grips.  


The veteran had full extension of the right elbow and full 
flexion equal to the left.  Extension was 0 degrees and 
flexion was 130 degrees, and the left was equal to the right.  
There was no atrophy of the biceps or the upper forearm.  
There was a point of tenderness over the lateral right 
radial-humerus joint.  There was increased pain with 
pronation and supination when pressure was applied over the 
joint.  The diagnosis was typical tennis elbow of the right 
elbow.  X-ray of the right elbow showed a small spur on the 
lateral epicondyle of the distal right humerus.  There was 
also a small spur on the olecranon process.

A March 1996 fee basis examination for VA compensation 
purposes showed the veteran had complaints of numbness in the 
ulnar aspect of the right hand including the fifth digit, 
which had bothered him since 1988.  He did not recall 
suffering any specific injury to his right upper extremity or 
elbow, but indicated he had had intermittent problems with 
severe pain in the region of the right lateral epicondyle 
since 1989, which was aggravated by use of the right upper 
extremity.  He reported that he frequently was unable to hold 
a hammer or a coffee cup when his right lateral epicondyle 
pain was severe.  He denied any specific weakness in the 
right upper extremity.  He had no problems with coordination 
in the upper extremities.  The diagnosis was right lateral 
epicondylitis.  The physician noted that the veteran's right 
elbow disability was intermittently symptomatic.

On neurological examination, the veteran's sensory deficits 
were very inconsistent on repeated examinations.  The 
diagnosis was right tardy ulnar palsy, without evidence of 
motor weakness in the right ulnar nerve distribution.  The 
veteran had sensory abnormalities in the distribution of the 
right ulnar nerve but they were not confined to the 
distribution of the right ulnar nerve. 

In a written statement, the veteran's wife noted that the 
veteran had limited motion of his right elbow and he had had 
difficulty at his job because he favors the arm.

An August 2000 VA special orthopedic examination of the 
veteran's right elbow shows he had zero degrees of extension 
and flexion to 140 degrees.  Pronation was 80 degrees and 
supination was 70 degrees.  There was tenderness directly 
over the lateral left radio-humeral joint.  There was a bony 
ossicle over the lateral left epicondyle.  There were no 
symptoms or tenderness over the area.  The physician noted 
that the veteran's symptoms were totally typical of "tennis 
elbow."

The physician further noted that the veteran's right elbow 
disability was simply a tendonitis affecting the tendon.  
There was moderate loss of function due to pain.  He had pain 
with gripping motion and there was tenderness to moderate 
palpation.  There was no condition of the skin due to disuse.  
There were no other medical or other problems that had an 
impact on the functional capacity affected by his right elbow 
disability.

Among other disabilities, service connection has been granted 
for tardy ulnar palsy, secondary to right lateral 
epicondylitis with sensory disturbance, rated as 10 percent 
disabling.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Degenerative (traumatic) arthritis is addressed in diagnostic 
code 5003 (5010).  It states that degenerative (traumatic) 
arthritis established by X-ray findings is to be rated based 
on limitation of motion of the part affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2000).  

When limitation of the part affected is noncompensable under 
the appropriate Diagnostic Code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  In the absence of limitation of motion, 
Diagnostic Code 5003 authorizes a 10 percent rating with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, and a 20 percent rating when such 
involvement includes occasional incapacitating exacerbations.  
Id.

Diagnostic Code 5019 addresses bursitis and authorizes a 
disability evaluation based on limitation of motion of the 
part affected, as for degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5019 (2000).  

Diagnostic Code 5024 addresses tenosynovitis and authorizes a 
disability evaluation based on limitation of motion of the 
part affected, as for degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5024 (2000).  

The average normal range of motion of the forearm (elbow) is 
zero degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I (2000).

Under Diagnostic Code 5206, for either the major or minor 
arm, when flexion of the forearm is limited to 110 degrees, a 
zero percent (noncompensable) rating is assigned.  A 10 
percent rating is warranted if flexion is limited to 100 
degrees.  A 20 percent rating requires limitation of forearm 
flexion to 90 degrees, if either the major or minor extremity 
is involved.  When flexion is limited to 70 degrees, a 30 
percent rating is assigned for the major arm, and a 20 
percent rating for the minor arm.  Flexion limited to 55 
degrees warrants a 40 percent rating for the major arm, and a 
30 percent rating for the minor arm.  When flexion is limited 
to 45 degrees, a 50 percent rating is warranted for the major 
arm, and a 40 percent rating for the minor arm.  38 C.F.R. § 
4.71a, Diagnostic Code 5206 (2000).


Under Diagnostic Code 5207, for either the major or minor 
arm, limitation of extension of the forearm from 45 to 60 
degrees warrants a 10 percent rating.  If extension is 
limited to 75 degrees, a 20 percent rating is appropriate if 
either upper extremity is involved.  When extension is 
limited to 90 degrees, a 30 percent rating is assigned for 
the major arm, and a 20 percent rating for the minor arm.  
Extension limited to 100 degrees warrants a 40 percent rating 
for the major arm, and a 30 percent rating for the minor arm.  
When extension is limited to 110 degrees, a 50 percent rating 
is warranted for the major arm, and a 40 percent rating for 
the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5207 
(2000).

A 20 percent evaluation is warranted where flexion of either 
forearm is limited to 100 degrees and extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2000).

A 20 percent evaluation is warranted for residuals of 
fracture of the elbow of the joint of either upper extremity 
when there is marked cubitus varus or cubitus valgus 
deformity or when there is an ununited fracture of the head 
of the radius.  A flail elbow joint warrants a 60 percent 
evaluation when the major upper extremity is involved.  38 
C.F.R. 4.71a, Diagnostic Code 5209 (2000).

Under Diagnostic Code 5213, a 10 percent evaluation is 
warranted when supination is limited to 30 degrees or less 
for either the major or minor hand.  A 20 percent rating is 
warranted when the major hand is fixed near the middle of the 
arc or there is moderate pronation; or motion is lost beyond 
the last quarter of the arc, the hand does not approach full 
pronation.  A 30 percent evaluation is warranted when the 
major hand is fixed in full pronation, or when pronation is 
lost beyond the middle of the arc.  A 40 percent evaluation 
is warranted when the major hand is fixed in supination or 
hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213.


The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of motion of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2000).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra, at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 4.3 (2000).

Analysis
Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  
The M&ROC has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(b)); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is satisfied that as a result of the April 1998 
remand of the case to the M&ROC for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In accordance 
with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the Board has reviewed the medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disability.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist as mandated by the VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A)).  

In this regard, the veteran and his daughter proffered 
testimony at a personal hearing in February 1996.  In 
addition, he was afforded VA examinations in December 1994, 
March 1996 and August 2000.  The Board is unaware of any 
additional evidence that has not already been requested 
and/or obtained that is pertinent to the veteran's appeal.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issue to the veteran.  Congress 
passed the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), modifying the adjudication of all pending claims.  



The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  

It also specifically enumerates the requirements of the duty 
to assist and supercedes the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 185 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 104-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the M&ROC.  As 
set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the case to the M&ROC for adjudication of his claim for 
increased compensation benefits under the new law would only 
serve to further delay resolution of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied 
the Board turns to an evaluation of the veteran's claim on 
the merits.




Increased Evaluation

The veteran essentially claims that his right elbow 
disability is more severe than the 10 percent disability 
evaluation would tend to suggest.  

In this case the M&ROC initially evaluated the veteran's 
service-connected right elbow tendonitis disability under 
Diagnostic Codes 5019-5206 for bursitis.  
Diagnostic Code 5019 addresses bursitis and authorizes a 
disability rating based on limitation of motion of the 
affected part, as for degenerative arthritis.  Diagnostic 
Code 5206 addresses limitation of flexion of the forearm.  

The M&ROC acknowledged that the medical evidence indicated a 
diagnosis of tendonitis and changed the criteria under which 
the veteran was evaluated to more appropriately reflect his 
medical diagnosis.  The right elbow disability was 
subsequently evaluated under Diagnostic Codes 5024-5207.  The 
Board notes that the evaluation criteria for bursitis and 
tenosynovitis are identical.  Diagnostic Code 5207 addresses 
limitation of extension of the forearm.

In the November 1996 determination, the M&ROC determined the 
veteran's right elbow disability did not approximate the 
criteria for a compensable disability evaluation under 
diagnostic codes which rated limitation of motion as the 
medical evidence showed normal range of motion of the right 
elbow.  

However, the M&ROC noted that the veteran demonstrated pain 
on motion and provided reasonable testimony at the personal 
hearing with regard to functional impairment of the right 
elbow in terms of his employment, which was clinically 
consistent with the VA examination.  In light of the 
veteran's demonstration of functional impairment due to pain, 
the M&ROC assigned a 10 percent evaluation on that basis 
within the purview of 38 C.F.R. § 4.40.  

This is consistent with the holding in DeLuca, supra where 
the Court held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  Id.; see also 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2000).

The Board finds that the medical evidence in this case does 
not warrant assignment of the next higher evaluation of 20 
percent.  In order to warrant an evaluation of 20 percent the 
medical evidence must show either limitation of flexion of 
the forearm to 90 degrees (Diagnostic Code 5206), limitation 
of extension of the forearm to 75 degrees (Diagnostic Code 
5207), limitation of flexion of the forearm to 100 degrees 
and extension to 45 degrees (Diagnostic Code 5208), joint 
fracture, with marked cubitus varus or cubitus valgus 
deformity of with ununited fracture of the head of the radius 
(Diagnostic Code 5209), nonunion in the lower half of the 
ulna (Diagnostic Code 5211), nonunion in the upper half of 
the radius (Diagnostic Code 5212), or impairment of 
supination and pronation (Diagnostic Code 5213) and such 
symptomatology is shown in the record.

The most recent VA examination report showed the veteran had 
full extension of the right forearm (elbow) to zero degrees 
and flexion to 140 degrees.  Pronation was 80 degrees and 
supination was 70 degrees.  X-rays showed a bony ossification 
over the lateral epicondyle with the radio-humeral joint 
normal and the rest of the elbow as normal.  The examiner 
stated the veteran's symptoms were totally typical of tennis 
elbow.  Moreover, x-rays of the veteran's right elbow did not 
result in a diagnosis of degenerative arthritis.  Accordingly 
an evaluation in excess of 10 percent is not for 
consideration under Diagnostic Codes 5003-5024.

In addition, there is no evidence of elbow ankylosis to 
warrant a higher evaluation under Diagnostic Code 5205.

The Board notes that this case involves an appeal as to the 
initial rating of a right elbow disability rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson, supra.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  In the case at hand, the 
Board finds that a staged rating is not for application.


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the M&ROC considered the 
provisions of 38 C.F.R. § 3.321(b)(1); however, the M&ROC did 
not grant the veteran an increased evaluation on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

The VA examiner noted the adverse effects of the veteran's 
service-connected right elbow disability on his ability to 
perform his employment as a stone mason and carpenter.  
Nonetheless, while the right elbow disability may constitute 
an aggravating factor in the veteran's ability to perform 
work related tasks, he is still employed in those capacities, 
and have not been reported to miss any significant amount of 
time from such employment.  

No hospitalization whatsoever for treatment of the right 
elbow disability has been shown by the evidence of record.  
The Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right elbow disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for tendonitis of 
the right elbow.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tendinitis of the right elbow.
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

